COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-15-00181-CV


IN THE MATTER OF D.P., CHILD




                                       ----------

           FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 323-101610-15

                                       ----------

                           MEMORANDUM OPINION1

                                       ----------

      The trial court found that Appellant, D.P., a juvenile, engaged in delinquent

conduct by committing a felony and ordered him committed to the Texas Juvenile

Justice Department (the TJJD) for an indeterminate period of time not to exceed

his nineteenth birthday. In one issue, Appellant contends that the trial court

abused its discretion by committing him to the TJJD instead of placing him in a

residential treatment facility. We affirm.

      1
          See Tex. R. App. P. 47.4.
                                   Background

      The State filed a petition in which it alleged that Appellant had engaged in

delinquent conduct by possessing a controlled substance, cocaine, in a

correctional facility, a third degree felony offense.     Tex. Penal Code Ann.

§ 38.11(d)(1), (g) (West 2011). At the adjudication hearing, Appellant stipulated

to the evidence showing that the allegation was true, and the trial court found that

Appellant had engaged in delinquent conduct.         After hearing evidence and

argument at the disposition hearing, the trial court ordered Appellant committed

to the TJJD for an indeterminate period.

                       Appellant’s Complaints on Appeal

      In one issue, Appellant argues that the trial court abused its discretion by

committing him to the TJJD because the evidence was legally and factually

insufficient to support the trial court’s findings that (1) reasonable efforts were

made to prevent or eliminate the need for his removal from home and to make it

possible to return home, (2) he could not be provided the quality of care and level

of support and supervision in his home that were needed to meet the conditions

of probation, and (3) it was in his best interest to be placed outside his home.

Additionally, Appellant complains that the trial court abused its discretion by

committing him to the TJJD when a less restrictive option—sending him to the

Brookhaven Youth Ranch, a residential treatment facility—was available.

Specifically, he attacks the trial court’s findings that there were no facilities,



                                           2
services, or programs available that would meet his needs and that his

educational needs could be met by the TJJD.

                               Standard of Review

      A juvenile court has broad discretion in determining suitable dispositions

for juveniles who have been adjudicated as having engaged in delinquent

conduct. See In re J.D.P., 85 S.W.3d 420, 426 (Tex. App.—Fort Worth 2002, no

pet.). As a reviewing court, we will thus not disturb the juvenile court's findings

regarding disposition absent a clear abuse of discretion. See id. To determine

whether a trial court has abused its discretion, we must decide whether it acted

without reference to any guiding rules or principles; in other words, whether the

act was arbitrary or unreasonable. See In re C.J.H., 79 S.W.3d 698, 702 (Tex.

App.—Fort Worth 2002, no pet.). In appropriate cases, the legal and factual

sufficiency of the evidence are relevant factors in assessing whether the trial

court abused its discretion. Id.

      Regarding the disposition phase of juvenile proceedings, we apply the civil

standard of review to challenges to the sufficiency of the evidence.        J.D.P.,
85 S.W.3d at 426. When determining whether there is legally sufficient evidence

to support the finding under review, we consider evidence favorable to the finding

if a reasonable factfinder could and disregard evidence contrary to the finding

unless a reasonable factfinder could not. In re M.E., No. 02-14-00051-CV, 2014
WL 7334990, at *2 (Tex. App.—Fort Worth Dec. 23, 2014, no pet.); see C.J.H.,
79 S.W.3d at 703.      Anything more than a scintilla of evidence supporting a

                                        3
finding renders the evidence legally sufficient. M.E., 2014 WL 7334990, at *2;

C.J.H., 79 S.W.3d at 703.

      When reviewing attacks that the evidence is factually insufficient to support

a finding, we set aside the finding only if, after considering and weighing all of the

evidence in the record pertinent to that finding, we determine that the credible

evidence supporting the finding is so weak, or so contrary to the overwhelming

weight of all the evidence, that the answer should be set aside and a new trial

ordered. M.E., 2014 WL 7334990, at *2; C.J.H., 79 S.W.3d at 703.

                                     Evidence

      Quinton Phillips testified that he had been Appellant’s probation officer

since January 2013.       Appellant committed the offense for which he was

adjudicated one day before his seventeenth birthday.           At the time of trial,

Appellant was seventeen years old.            Phillips explained that if Appellant

committed any future offenses, the adult system, not the juvenile one, would

handle Appellant.

      Appellant’s “Social History” showed that he had been initially adjudicated

for evading arrest or detention in 2013. Appellant was adjudicated for robbery in

April 2014 and had his probation for that offense extended twice, once in October

2014 and again in February 2015.          Appellant had an assortment of other

encounters with the juvenile justice system involving the commission of other

offenses or violations of court orders.



                                          4
      Appellant had been assessed for drug problems and had been referred to

outpatient drug treatment classes. Phillips testified that Appellant attended those

classes “[v]ery sporadically, if at all.” Appellant had been on a waiting list for

residential treatment but opted for out-patient courses at his last probation

extension hearing.

      Phillips testified that Appellant had issues at school, both academically and

behaviorally. After Appellant’s release from detention, his regular high school

would not allow him to re-enroll, so he transferred to Fort Worth Can Academy.

Appellant had subsequently been removed from Fort Worth Can Academy after

refusing to turn over his cell phone and after having verbal altercations with staff.

Academic testing showed that Appellant was reading and spelling on a third-

grade level and computing mathematically on only a second-grade level.

      Phillips stated that Appellant had a history of running away from home, that

Child Protective Services (CPS) had removed him from his mother and her

boyfriend in August 2012, that both his mother and her boyfriend had tested

positive for drugs on two occasions, that Appellant had been placed with his

grandmother for three years, that Appellant was supposed to have stayed with

his grandmother when the CPS case closed, but that Appellant had subsequently

returned to his mother. At the time of trial, Appellant’s mother was unemployed,

and her boyfriend was believed to be incarcerated.




                                         5
      Phillips said that the Brookhaven Youth Ranch had accepted Appellant for

placement. However, Brookhaven indicated that it would not be able to take

Appellant until a month after the disposition hearing.

      Also before the trial court was a psychological evaluation.             The

psychologist’s diagnostic impressions were that Appellant had a major

depressive disorder, an anxiety disorder, attention deficit hyperactivity disorder

(ADHD), and polysubstance abuse issues.

                                   Discussion

      Regarding the trial court’s findings that (1) reasonable efforts were made to

prevent or eliminate the need for Appellant’s removal from home and to make it

possible to return home, (2) Appellant could not be provided the quality of care

and level of support and supervision in his home that were needed to meet the

conditions of probation, and (3) it was in Appellant’s best interest to be placed

outside his home, the evidence showed that Appellant had a history of running

away from home, that CPS had removed Appellant from his home, that his

mother and her boyfriend had tested positive for drugs on more than one

occasion, that his mother was unemployed, and that her boyfriend was believed

to be incarcerated.

      We hold that there was more than a scintilla of evidence supporting the

above three findings and, therefore, that the evidence was legally sufficient. See

M.E., 2014 WL 7334990, at *2; C.J.H., 79 S.W.3d at 703. We also hold that the

evidence supporting these findings was not so weak that they should be set

                                         6
aside and that they are not so contrary to the overwhelming weight of all the

evidence that a new trial should be ordered; therefore, we hold that the evidence

supporting these findings was factually sufficient. See M.E., 2014 WL 7334990,

at *2; C.J.H., 79 S.W.3d at 703.

      Regarding the trial court’s findings that there were no facilities, services, or

programs available that would meet Appellant’s needs and that Appellant’s

educational needs could be met by the TJJD, Appellant argues that the decision

to send him to the TJJD was manifestly unjust when there was a less restrictive

option at the Brookhaven Youth Ranch. A trial court, however, is not required to

exhaust all possible alternatives before sending a juvenile to the TJJD. See In re

J.R.C., 236 S.W.3d 870, 875 (Tex. App.—Texarkana 2007, no pet.). Our focus is

not on whether commitment to the TJJD was a better choice than placement at

the Brookhaven Youth Ranch; rather, our focus is on whether there was

evidence to support the trial court’s decision to commit Appellant to the TJJD.

See C.J.H., 79 S.W.3d at 702 (stating that merely because a trial court may

decide a matter within its discretion differently than an appellate court would have

in similar circumstances does not show that the trial court abused its discretion).

Additionally, Appellant has not cited us any authority requiring the trial court to

commit a delinquent juvenile to the least restrictive placement.               When

determining a suitable disposition, the trial court’s discretion is broad, not

restrained. See J.D.P., 85 S.W.3d at 426.



                                          7
      Next, Appellant stresses that the psychologist who did the psychological

evaluation recommended that he be considered for a residential substance-

abuse placement. The psychologist made that recommendation, but he did so

because the previous attempts at outpatient treatment had failed.             The

psychologist made many other recommendations as well, such as that Appellant

needed remedial/resource services in all three core academic areas, especially

in mathematics, and that Appellant continue in an alternative educational setting.

The psychologist recommended that Appellant be treated with “tried-and-true

psychostimulant medication for his ADHD symptomatology.” The psychologist

also thought Appellant could benefit from individual psychotherapy to address his

anxiety and depressive issues.       The psychological evaluation attempts to

address Appellant’s various needs but does not attempt to recommend a

disposition as contemplated by the juvenile code.

      The evidence showed that Appellant had drug abuse issues.               The

Brookhaven Youth Ranch, as a residential substance-abuse placement, could

have addressed Appellant’s drug issues. The evidence also showed, however,

that Appellant had many other issues beyond drug abuse.

      Appellant had committed multiple offenses over roughly a two-year period.

Appellant had not been able to complete probation successfully. Appellant had

academic issues. Appellant had behavioral issues in addition to ADHD, which

required medication. The psychologist who evaluated Appellant described his

presentation as having “an impulsive quality” and his concentration as “fair at

                                        8
best.” Appellant had anxiety and depressive issues that individual counseling

could help. Finally, the juvenile court and juvenile resources had run out of time

because Appellant had turned seventeen.        The trial court no longer had the

freedom to experiment. Because Appellant’s issues went well beyond drugs and

because Appellant was facing the adult criminal courts in the event of further

difficulties, the record supports the trial court’s decision to commit Appellant to

the TJJD rather than place him in a residential substance-abuse facility.

      For the above findings, we hold that there was more than a scintilla of

evidence supporting them; we, therefore, further hold that the evidence was

legally sufficient. See M.E., 2014 WL 7334990, at *2; C.J.H., 79 S.W.3d at 703.

We also hold that the evidence supporting the above findings was not so weak

that they should be set aside and that these findings are not so contrary to the

overwhelming weight of all the evidence that a new trial should be ordered;

therefore, we hold that the evidence supporting them was factually sufficient.

See M.E., 2014 WL 7334990, at *2; C.J.H., 79 S.W.3d at 703.

      We overrule Appellant’s sole issue.

                                   Conclusion

      Having found no merit in Appellant’s arguments, we affirm the trial court’s

judgment.




                                        9
                                      /s/ Anne Gardner
                                      ANNE GARDNER
                                      JUSTICE

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: December 22, 2016




                               10